DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on November 30th, 2017 (FR 1701260). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated May 19th, 2020 and January 11th, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-19, 21, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0017520 A1).
Regarding claim 14, Yoo teaches an optical device (FILT) for facilitating reading of graphic and/or text content on any medium by dyslexic subjects, said device comprising: 
	a control unit (CTRLU) (See, e.g., the controller described in paragraphs [0032]-[0033]) and 

	wherein said optical device (FTLT) is configured to periodically open and close said viewing space according to successive cycles operated at a frequency Fd, each cycle having a duration T and comprising a viewing space opening period of duration T1 followed or preceded by a viewing space closing period of duration T2 (See, e.g., the cycle/frequencies shown in Fig. 9, corresponding to the two states of transparent/occluded for the lenses, note that each transition from transparent to occluded would comprise a “viewing space opening period” and a “viewing space closing period” of various durations depending on which part of the cycle one is in). 
	Yoo lacks an explicit disclosure wherein said frequency Fd is comprised within an interval of values ranging from 60 to 90 Hz and the duration T1 of the viewing space opening periods is comprised within an interval of values ranging from 15 to 35% of the duration T of the cycles.
	However, the value of the frequency and the percentage of the duration of T that T1 occupies both correspond to a result-effective variables, i.e., a variable which achieves a recognized result, in the instant case the frequency of the shutter activation and duration of the viewing space opening period both directly impact the images a user sees and the amount a user can see through the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fd and T1 to be within the claimed range(s) for the purpose of increasing optimizing the optical performance of the device.
Regarding claim 15, Yoo teaches the device set forth above but lacks an explicit disclosure wherein said frequency Fd is comprised within an interval of values ranging from 70 to 85 Hz.
	However, the value of the frequency corresponds to a result-effective variables, i.e., a variable which achieves a recognized result, in the instant case the frequency of the shutter activation directly impacts the images a user sees and the amount a user can see through the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fd to be within the claimed range for the purpose of increasing optimizing the optical performance of the device.
Regarding claim 16, Yoo teaches the device set forth above and further teaches wherein the frequency Fd varies over time (See, e.g., Fig. 9 which shows a variety of frequencies built into one overall sequence).
Regarding claim 17, Yoo teaches the device set forth above and further teaches wherein the frequency Fd varies by increasing in successive steps up to a maximum value in a first rate (Note that turning the device on/activating the device from a default state varies the frequency from 0 to an operating frequency, meeting this limitation), called increasing rate, then varies by decreasing in successive steps to a minimum value in a second rate (Note that turning the device off from an operating frequency varies the frequency from the operating frequency to 0, meeting this limitation), called decreasing rate, the increasing and decreasing variations repeating iteratively over time (Note turning the device on/off multiple times meets this limitation).
Regarding claim 18, Yoo teaches the device set forth above and further teaches wherein said decreasing rate is equal to said increasing rate (As the off-state frequency is 0, going from the off state to the on state to the off state would necessarily mean the decreasing/increasing rates are the same here).
Regarding claim 19, Yoo teaches the device set forth above and further teaches wherein said successive steps are of equal duration (As the off-state frequency is 0, going from the off state to the on state to the off state would necessarily mean the decreasing/increasing durations are the same here).
Regarding claim 21, Yoo teaches the device set forth above and further teaches wherein the duration T1 of said opening periods of the viewing space varies over time (See, e.g., Fig. 9 which shows this).
Regarding claim 24, Yoo teaches the device set forth above and further teaches wherein it is of a type comprised in the list: a pair of eyeglasses, a helmet, a mask, an intermediate screen, a filtering plane configured to be disposed in front or against a rendering screen (See, e.g., Fig. 1 which shows a pair of eyeglasses).
Regarding claim 25, Yoo teaches the device set forth above and further teaches wherein said predetermined frequency is defined by a user of said device (See, e.g., claim 10 of Yoo which explains that a user input can change the cycles via the controller).
Regarding claim 26, Yoo teaches an optical filtering method for facilitating reading of graphic and/or text content on any medium by dyslexic subjects, said method being implemented in an optical device (FILT) comprising a control unit (CTRLU) and a filtering module (LIMOD) adapted for opening and closing a viewing space in a visible light spectrum (See, e.g., controller described in paragraphs [0032]-[0033], and the lenses 102 and 104 in Fig. 1 which comprise active shutter LCD lenses as described in paragraph [0045]), said method comprising periodic openings and closings of a viewing space by successive cycles operated at a predetermined frequency Fd, each cycle having a duration T and comprising a viewing space opening period of duration T1 followed or preceded by a viewing space closing period of duration T2  (See, e.g., the cycle/frequencies shown in Fig. 9, corresponding to the two states of transparent/occluded for the lenses, note that each transition from transparent to occluded would comprise a “viewing space opening period” and a “viewing space closing period” of various durations depending on which part of the cycle one is in).
	Yoo lacks an explicit disclosure wherein said frequency Fd is comprised within an interval of values ranging from 60 to 90 Hz and the duration T1 of the viewing space opening periods is comprised within an interval of values ranging from 15 to 35% of the duration T of the cycles.
	However, the value of the frequency and the percentage of the duration of T that T1 occupies both correspond to a result-effective variables, i.e., a variable which achieves a recognized result, in the instant case the frequency of the shutter activation and duration of the viewing space opening period both directly impact the images a user sees and the amount a user can see through the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fd and T1 to be within the claimed range(s) for the purpose of increasing optimizing the optical performance of the device.
Regarding claim 27, Yoo teaches the method set forth above but lacks an explicit disclosure wherein said frequency Fd is comprised within an interval of values ranging from 70 to 85 Hz.
	However, the value of the frequency corresponds to a result-effective variables, i.e., a variable which achieves a recognized result, in the instant case the frequency of the shutter activation directly impacts the images a user sees and the amount a user can see through the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fd to be within the claimed range for the purpose of increasing optimizing the optical performance of the device.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2013/0017520 A1) in view of Bae et al. (US 2013/0169603 A1).
Regarding claim 22, Yoo teaches the device set forth above and further teaches wherein said filtering module (LIMOD) comprises elements of the liquid crystal type transmitted via said viewing space (See, e.g., paragraph [0031] which explains this). Yoo lacks an explicit disclosure wherein the filtering module also comprises polarizing elements. 
	However, in an analogous optical shutter field of endeavor Bae teaches the use of lenses acting as optical filters that are liquid crystal and include polarizing elements (See, e.g., at least paragraph [0231] which explains the lenses of the device may be polarizing lenses using LC).
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lenses of Yoo to be LC lenses with a polarizing function, as taught by Bae, for the purpose of having more control over both the light passing the device and the light a user sees.
Regarding claim 23, Yoo in view of Bae teaches the device set forth above and as modified further teaches wherein said polarization of the light received via said viewing space is a vertical polarization (See, e.g., paragraph [0206] which specifies that the light coming to the lenses may be vertically or horizontally polarized as needed).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art, alone or in combination, fails to teach wherein said successive steps vary in duration so that the value of said frequency Fd changes in a triangle, saw, or sinusoidal waveform between said maximum value and said minimum value.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872